Title: To Alexander Hamilton from Robert Smith, 20 November 1801
From: Smith, Robert
To: Hamilton, Alexander


Washington Nov. 20. 1801
Sir
Your application to me in favor of Capt Du Buisson was highly acceptable and required no kind of apology. His case has had all the attention which under existing Circumstances could consistently be given to it. I have given him a sum of Money which will accomodate him for the present.
Be persuaded, sir, I shall at all times be happy in receiving from you any Communications with which you may be pleased to favor me.
With great respect, I am, sir, Your Obed servt
Rt Smith
